Citation Nr: 1340442	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  05-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aortic stenosis status post aortic valve replacement, to include as secondary to service-connected rheumatic heart disease with murmur.  

2.  Entitlement to service connection for first degree AV block, to include as secondary to service-connected rheumatic heart disease with murmur.

3.  Entitlement to service connection for coronary atherosclerosis with myocardial infarction, to include as secondary to service-connected rheumatic heart disease with murmur.  

4.  Entitlement to service connection for aortic aneurysm/abdominal, to include as secondary to service-connected rheumatic heart disease with murmur. 


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972. 

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for rheumatic heart disease with murmur.   

In April 2007, the Veteran testified at a hearing before the undersigned at the RO; a transcript of that hearing is of record.  

In November 2007 the Board remanded the matter to obtain a medical opinion.  In November 2008 the Board granted service connection for rheumatic heart disease and remanded the issue of service connection for any cardiac disorder other than rheumatic heart disease.  By rating decision dated December 2008, the RO granted service connection for rheumatic heart disease with murmur and assigned a 60 percent disability rating.  The Board remanded the issue of service connection for any cardiac disorder other than rheumatic heart disease again in December 2010 and June 2012.  In May 2013 the Board also requested a Veterans Health Administration (VHA) medical opinion.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of a TDIU rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for rheumatic heart disease with murmur.   

2.  Aortic stenosis with aortic valve replacement is the result of the service-connected rheumatic heart disease with murmur.  

3.  First degree AV block was not manifest during service; there is no relation, either causation or aggravation, between first degree AV block and the service-connected rheumatic heart disease with murmur.

4.  Coronary atherosclerosis was not incurred in service or manifest within one year of separation; there is no relation, either causation or aggravation, between coronary atherosclerosis to include myocardial infarction and the service-connected rheumatic heart disease with murmur.

5.  Aortic aneurysm/abdominal was not manifest in service; there is no relation, either causation or aggravation, between aortic aneurysm/abdominal and the service-connected rheumatic heart disease with murmur.




CONCLUSIONS OF LAW

1.  Aortic stenosis requiring aortic valve replacement was the result the service-connected rheumatic heart disease with murmur.  

2.  First degree AV block was not incurred in or aggravated by service and was not caused or aggravated by the service-connected rheumatic heart disease with murmur.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  Coronary atherosclerosis was not incurred in or aggravated by service, was not caused or aggravated by the service-connected rheumatic heart disease, and arteriosclerosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  Aortic aneurysm/abdominal was not incurred in or aggravated by service and was not caused or aggravated by the service-connected rheumatic heart disease with murmur.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2004, March 2006, December 2007, and January 2008 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for any cardiac disorder other than rheumatic heart disease.  The letters included discussion of entitlement on a direct, secondary, and presumptive basis.  The letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA and private treatment records for which the appropriate authorization to release information was given.  

The Board remanded this matter in November 2007, November 2008, December 2010, and June 2012 to obtain medical opinions addressing the etiology of the Veteran's cardiac disorders.  The Veteran was afforded a VA examination in March 2008 and addendum opinions in March 2009, April 2010, and March 2011.  The Board also obtained a VHA medical opinion.  Together, these examination reports complied with all of the Board's pertinent remand instructions.  Therefore, the RO/AMC substantially complied with the remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Finally in this regard, during the April 2007 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Legal Principles

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, endocarditis, and arteriosclerosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease, endocarditis, arteriosclerosis are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed his claim, is more restrictive, the former regulation is applicable.

Analysis

The Veteran contends that his current cardiac disorders, including first degree AV block, coronary atherosclerosis, myocardial infarction, aortic aneurysm/abdominal, and aortic stenosis requiring aortic valve replacement are related to his service-connected rheumatic heart disease with murmur.  The Board notes that service connection has been established for rheumatic heart disease with murmur, rated as 60 percent disabling.  

The Veteran's service treatment records reflect the Veteran had a history of rheumatic fever from 1964 and was treated with penicillin prior to service.  Upon enlistment, the clinical evaluation revealed a normal heart and vascular system.  In March 1971, the Veteran's cardiac examination was unremarkable and the examiner reported a history of rheumatic fever without cardiac involvement.  The June and July 1971 service treatment records reflect the Veteran began receiving monthly doses of penicillin.  

In January 1972 the Veteran was diagnosed with a heart murmur.  It was reported in a consultation sheet that a heart murmur was not disclosed in a previous examination.  The Board notes that the Veteran has subsequently been diagnosed with a Grade II/VI systolic murmur.  The EKG showed sinus bradycardia and sinus arrhythmia, but was interpreted to be within normal limits.   

Upon separation in August 1972, the Veteran's heart and vascular system were normal.  It was noted that the Veteran had a history of rheumatic fever in 1964 without cardiac involvement which had been maintained with monthly injections.  

The Veteran's post-service private treatment records reflect that a first degree AV block was shown on ECG in February 1984.  In May 1994, the Veteran suffered an acute myocardial infarction and underwent an angioplasty.  He also had an aortic valve replacement in 2006.  

A May 2007 letter from the Veteran's cardiologist, Dr. W.W., showed that the Veteran had an aortic valve replacement in the last year and a half.  Dr. W.W. opined that there was a strong likelihood that the aortic valve abnormality was connected to the rheumatic heart disease.  He noted that the Veteran also had coronary artery disease and hypertensive disease.  Dr. W.W. concluded that the Veteran's current medical condition with the prosthetic aortic valve was connected to his previous rheumatic fever.   

In a June 2007 letter, Dr. W.S. stated that the Veteran had a history of cardiac disease "somewhat related" to his rheumatoid or rheumatic heart disease.  He further noted that the Veteran had some valvular issues, an angioplasty, and a heart attack.  He noted that the Veteran's cardiologist could best describe the valvular issues, but reported that the Veteran ultimately developed diabetes with associated lipid disorder largely because of his inability to work out and exercise due to the cardiac decompensation.  

In November 2008, the Board granted service connection for rheumatic heart disease with murmur and remanded the issue of entitlement to service connection for any cardiac disorder other than rheumatic heart disease.  The Board requested a  medical opinion as to whether it was at least as likely as not that any current cardiac disorder is attributable to in-service manifestations or to the service-connected rheumatic heart disease.  

A VA addendum opinion was subsequently was provided in April 2010.  The examiner reported the Veteran had a family history of coronary artery disease and the coronary artery disease is due to atherosclerosis.  The examiner opined that there was no relationship between the rheumatic heart disease and the atherosclerosis.  The examiner reasoned that the Veteran had multiple risk factors for atherosclerosis including marked hyperlipidemia, diabetes mellitus, morbid obesity, a history of hypertension, and a family history for coronary artery disease.  

The examiner also reviewed the Veteran's ECGs from 2003 to 2008 and found the ECGs to be very similar with slight difference in the heart rates.  Left axis deviations and sinus bradycardia with first degree heart block were noted on the ECGs.  The examiner stated that the Veteran was taking beta-blocking agents which produced the sinus bradycardia, and any time when the sinus rate is below 60 it is referred to as sinus bradycardia.  The examiner further stated that sinus arrhythmia is a normal physiologic ECG abnormality and is clinically insignificant.  

The examiner ultimately opined the Veteran's coronary artery disease and its sequelae were unrelated to rheumatic heart disease.  The examiner's rationale included the Veteran's significant risk factors for atherosclerotic coronary artery disease.  

The Board remanded this case in December 2010 for an addendum opinion which was provided in March 2011.  The VA cardiologist noted that the earliest ECG record from January 1972 indicated that there was inverted T wave in lead V1 which was a normal variant from age; the notation of sinus bradycardia and sinus arrhythmia were normal findings in young persons; and sinus arrhythmia is a normal variant.  The cardiologist opined that atherosclerosis was not caused by rheumatic fever and that his coronary artery disease was secondary to diabetes mellitus, hypertension, hyperlipidemia, family history, and morbid obesity.  The VA examiner rendered an opinion that the Veteran's history of rheumatic fever and the findings of sinus arrhythmia, sinus bradycardia, and systolic murmur grade II/VI were not because [sic] of atherosclerosis resulting in coronary artery disease.  The cardiologist concluded that "[t]he likelihood of the [Veteran's] symptoms and ECG findings which are normal variants are not because [sic] of his coronary artery disease."  

The Board notes that the word "because" may have been an error in transcription and most probably should have been "the cause" which would make more sense in light of the opinions rendered.  

In June 2012 the Board remanded this matter for an addendum opinion.  The March 2013 addendum opinion was provided and reported that, "his cardiac condition is not aggravated by its natural progression by the military service.  The rationale is military service compared to civilian life does not affect this condition.  In addition there is no medical literature to support this association."  As the addendum was not sufficiently responsive to the remand directives, a VHA opinion was requested in May 2013.  

The May 2013 VHA physician indicated that he reviewed all available records in detail twice.  He reported that the Veteran was diagnosed with first degree AV block, coronary atherosclerosis/myocardial infarction, aortic aneurysm/abdominal and aortic stenosis requiring aortic valve replacement in 2006.  He noted the Veteran also had diabetes with renal involvement, hypertension, hyperlipidemia, obesity, obstructive sleep apnea, gout, and degenerative joint disease.  

The physician opined it "highly unlikely" that the Veteran's first degree AV block was related to his rheumatic heart disease.  The physician reasoned that the Veteran had a normal EKG during service.  

The physician also opined that the coronary artery disease, including the myocardial infarction had no relationship to the history of rheumatic fever or valvular pathology.  He reasoned that the Veteran had major risk factors for the development of coronary artery disease including a positive family history, diabetes, hypertension, hyperlipidemia, and obesity.  

In regard to the aortic valve disease requiring aortic valve replacement preceded by congestive heart failure, the physician reported the etiology of aortic stenosis is either congenital or acquired.  If acquired, it is primarily caused by rheumatic fever or aortic sclerosis.  Treatment requires aortic valve replacement with usual restoration of heart function and dramatic improvement in symptoms.  The physician opined that the likelihood that the Veteran had any of the currently diagnosed cardiac disorders, including an abdominal aortic aneurysm aggravated by or permanently worsened by his the service-connected rheumatic heart disease is highly unlikely.  

He did opine that the etiology of the aortic stenosis requiring valve replacement is uncertain and therefore the necessity of subsequent valve replacement is at least as likely as not related to the history of rheumatic heart fever.  

After a careful review of the evidence of record, the Board finds that service connection for aortic stenosis requiring aortic valve replacement is warranted while service connection for first degree AV block, coronary atherosclerosis to include myocardial infarction, and aortic aneurysm/abdominal is not warranted.  

In regard to the aortic stenosis requiring aortic valve replacement, the probative evidence reflects it is proximately due to or the result of the service-connected rheumatic heart disease with murmur.  

As discussed above, the Veteran is service connected for rheumatic heart disease with murmur.  

The Veteran's private physician, Dr. W.W., stated in the May 2007 letter that there is a "strong likelihood" that the Veteran's aortic valve abnormality is connected to his rheumatic heart disease, and that his current medical condition with the prosthetic aortic valve was connected to his previous rheumatic fever.  

In addition, the VHA opinion also reported that acquired aortic stenosis is primarily caused by rheumatic fever or aortic sclerosis which is usually treated with an aortic valve replacement.  The opinion endorsed that the necessity for the Veteran's valve replacement was at least as likely as not related to his history of rheumatic fever.  

These two reports are afforded great probative weight as they are based on a thorough review of the Veteran's medical history, clinical findings, and supported by medical rationale that incorporated both the Veteran's specific history and accepted medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The VA examination reports, including the April 2010 and March 2011 addendum opinions, which find the Veteran's "cardiac disorders" are not related to either in-service manifestations of cardiac problems or to the rheumatic heart disease with murmur, do not explicitly include the aortic stenosis requiring aortic valve replacement in the Veteran's "cardiac disorders."  Instead, the opinions largely discuss the Veteran's atherosclerosis resulting in coronary artery disease.  Therefore, they are not afforded any probative value as they do not appear to pertain to the aortic stenosis.  

As such, the Board finds that the aortic stenosis requiring aortic valve replacement is related to the service-connected rheumatic heart disease with heart murmur.  The service-connected rheumatic heart disease with murmur is therefore reclassified to rheumatic heart disease with murmur and aortic stenosis, status post aortic valve replacement.  

In regard to the other diagnosed cardiac disorders including first degree AV block, coronary atherosclerosis to include myocardial infarction, and aortic aneurysm/abdomen, service-connection is not warranted.  

As noted above, the Veteran is currently diagnosed with first degree AV block, coronary atherosclerosis resulting in coronary artery disease, and aortic aneurysm/abdomen.  

The Veteran's service treatment records reflect in-service diagnoses and reports of a II/VI heart murmur, sinus arrhythmia, sinus bradycardia, and T wave inversion in lead V1, all within normal limits.  The Veteran is also service-connected for rheumatic heart disease with murmur and aortic stenosis, status post aortic valve replacement.  

As such, the inquiry is whether the Veteran's currently diagnosed cardiac disorders are related to an in-service injury, event, or illness; are related to or aggravated by the service-connected rheumatic heart disease with murmur; or if a cardiovascular-renal disease, endocarditis, or arteriosclerosis manifested to a compensable degree within one year of separation.  

The probative evidence of record reflects that the Veteran's cardiac disorders, other than rheumatic heart disease with murmur and aortic stenosis, are not related to service nor related to the service-connected rheumatic heart disease.  The April 2010 and March 2011 VA addendum opinions and the July 2013 VHA opinion establish that the Veteran developed atherosclerosis resulting in coronary artery disease because of his high risk factors, including his family history, diabetes, hypertension, hyperlipidemia, and obesity.  The VHA opinion stated, "there is no relationship to the history of rheumatic fever or valvular pathology."  The April 2010 and March 2011 VA opinions also provided that the Veteran's history of rheumatic fever and in-service findings of sinus arrhythmia, sinus bradycardia, and systolic murmur were not the cause of the atherosclerosis.  

The July 2013 VHA opinion also reported it was "highly unlikely" that the first degree heart block was related to the rheumatic heart disease and "the likelihood that the [V]eteran had any of the currently diagnosed cardiac disorders including an abdominal aortic aneurysm aggravated by or permanently worsened by his service-connected disability is highly unlikely."  These opinions are highly probative as they are based on a thorough review of the Veteran's medical history, clinical findings, and supported by medical rationale that incorporated both the Veteran's specific history and accepted medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The private letter from the Veteran's physician in June 2007 indicated the Veteran had a history of cardiac disease that was "somewhat related" to his rheumatic heart disease.  This letter, however, is afforded low probative value as it does state the reason or rationale behind the opinion and does not specify which cardiac disorder is "somewhat related" to the rheumatic heart disease.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has also considered the Veteran's lay statements and acknowledges the Veteran is competent to report as to the observable symptoms he experiences, such as an onset of his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 at 1376-77.  

However, competence must be distinguished from probative weight.  The question of whether the Veteran's current cardiac disorders are related to his in-service heart abnormalities or his service-connected rheumatic heart disease is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In regard to the onset of the Veteran's cardiac disorders, there is no medical or lay evidence that any of these disorders or the symptoms or manifestations thereof began during service or manifested within one year of separation.  The Veteran has not contended that this is the case, and his service medical records show that his EKG was within normal limits upon separation.  In other words, 1st degree block, coronary atherosclerosis, myocardial infarction and aortic aneurism were not noted or diagnosed during service.  In addition, the evidence establishes that there were no characteristic manifestations of the disease process during service.  As such, 38 C.F.R. § 3.303(b) does not assist the appeal.

The Board notes that atherosclerosis is "an extremely common form of arteriosclerosis, which is a thickening of an arterial wall."  Zimmerman v. Principi, 4 Vet. App. 1 (1992).  Therefore, it is considered a chronic disease under 38 C.F.R. § 3.309(a), along with cardiovascular-renal disease, and endocarditis.  The Veteran has not alleged that there is continuity of symptomatology related to atherosclerosis, cardiovascular-renal disease, or endocarditis since his separation from service, and there is no other evidence suggesting such continuity of any of these chronic diseases.

Thus, to the extent the Veteran asserts that his current cardiac disorders are the result of in-service heart abnormalities or the service-connected rheumatic heart disease, his testimony is in conflict with the VA medical examiner and VHA opinion.  The Board, therefore, finds that the probative weight of the evidence is against the Veteran's claim.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).\


ORDER

Service connection for rheumatic heart disease with murmur and aortic stenosis, status post aortic valve replacement is granted. 

Service connection for first degree AV block is denied.

Service connection for coronary atherosclerosis to include myocardial infarction is denied.

Service connection for aortic aneurysm/abdominal is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


